HENRIOD, Justice:
Appeal from a no cause of action judgment in a rear-end auto collision case, where the trial court said defendant was negligent as a matter of law, but put to the jury the question of proximate cause. The jury found for the defendant, to the effect that the latter was not the proximate cause.
The evidence here was controversial. We have said that negligence, contributory negligence and proximate cause are jury questions. Believable evidence shows that plaintiff has had accidents before this case, and one after, where she suffered injuries requiring some sort of medication.
Plaintiff recounts parts of the record favorable to her position. We review the case, not in a light favorable to plaintiff, but to the conclusion of the jury. Doing *31so, we agree with the jury verdict, which, on believable, admissible evidence, fully supports the verdict. Affirmed with costs to respondent.
CALLISTER, C. J., and TUCKETT, ELLETT and CROCKETT, JJ„ concur.